Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (2/16/2021), is being examined under the first inventor to file provisions of the AIA .   Claims (25-43) are pending and being examined. This application is a continuation of 16/922587 issued as 10991548.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 includes the limitation 
“wherein the plasma module comprises a dielectric tube, a first electrode, and a second electrode, wherein the dielectric spacer has a length that is greater than a distance between respective centers of the first electrode and the second electrode”.
In this claim the length of the dielectric spacer being greater than a distance between the electrodes is open ended with no upper limit.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10991548. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reason demonstrated from the following comparison. It is noted that limitations of dependent claims of this application are disclosed in dependent claims of patent 10991548.

Claim 25 of this application
Claim 1 of Patent 10991548
A method for multi-material plasma jet printing, comprising:(a) providing a plasma module, a cartridge, and a dielectric spacer disposed between the plasma module and the cartridge, wherein the plasma module comprises a dielectric tube, a first electrode, and a second electrode, wherein the dielectric spacer has a length that is greater than a distance between respective centers of the first electrode and the second electrode, and wherein the cartridge comprises an atomizer; (b) aerosolizing an ink, using the atomizer, to generate an aerosolized ink; (c) flowing the aerosolized ink, through the dielectric spacer, from the cartridge to the plasma module; (d) exposing the aerosolized ink to plasma generated by the first and second electrode of the plasma module to generate a plasma-treated aerosolized ink; and (e) printing the plasma-treated aerosolized ink on a substrate.
An apparatus for printing, comprising: (i) a plasma module for generating a plasma discharge, wherein the plasma module comprises a dielectric tube, a first electrode having a first surface area, and a second electrode having a second surface area, wherein the first electrode and the second electrode are configured to move along the length of the dielectric tube; and (ii) a detachable fluid assembly comprising a dielectric spacer and a cartridge, wherein a proximal end of the dielectric spacer is configured to be attached to or detached from a distal end of the plasma module, and a distal end of the dielectric spacer is coupled to a proximal end of the cartridge, wherein the cartridge comprises an ink inlet, an ink outlet, an ink reservoir, a piezo atomizer, a perforated plate, a lip, or a combination thereof, and wherein the dielectric spacer of the fluid assembly has a length that is (i) greater than a distance between respective centers of the first electrode and the second electrode in the plasma module, and (ii) between 5 millimeters (mm) to 216 mm.

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25-27, 32 and 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over an Article (Plasma Jet Printing of Electronic materials on Flexible and Non-conformal Objects) by Gandhiraman et al in view of and Essien et al (US 20180015730) and further in view of Assad et al (US 20150132866).
(The Article is from IDS)
The Article discloses a  method of printing by aerosolizing the ink, flowing the aerosolized ink from the through the dielectric tube of the plasma module exposing the aerosolized ink to plasma generated by the first and second electrode in the plasma module to generate a plasma-treated aerosolized ink; and printing the plasma-treated aerosolized ink on a substrate.
The Article does not disclose specific apparatus detail as required in the claim. As discussed above Essien et al disclose ink cartridge including a piezo electric atomizer and Assad et al recommend dielectric insulation for the atomizer.
Regarding claim 38, Essien et al disclose fluid assembly to aerosolize ink using piezo atomizer (85) and includes ink cartridge (Fig 4, Fig 1, 7 and para 73). Regarding claim 37 gas inlet is disclosed for cartridge (Para 49). Regarding claim 39 the frequency for atomizer is 1.6 MHz and regarding claim 40 detachable nozzle 50. 
Essien et al do not disclose explicitly dielectric spacer for insulating electrodes from atomizer.
Assad et al disclose an atomizer attached to a dielectric plasma housing for generating atmospheric plasma and disclose that a process gas is fed to a chamber (19) which includes the atomizer. The chamber (19) is made of a heat resistant, electrically insulating material which is fixed in an opening in the base of a metal box. The metal box is grounded but grounding of this box is optional. The chamber (19) can alternatively be made of an electrically conductive material, provided that all the electrical connections are insulated from the ground, and any part in potential contact with the plasma is covered by a dielectric (para 41).
Therefore, Assad et al recommend to use a dielectric spacer to insulate atomizer from plasma. 
Regarding the length of dielectric spacer which governs the distance between the atomizer and plasma, one of ordinary skill in the art would understand that the distance between the electrodes, everything else remaining same, will govern the plasma density and spread.  It would therefore be obvious to have the distance between the atomizer and plasma larger for larger spread.  Therefore, optimization of the distance or the length of the spacer would have been obvious.
Further, in an example in the article the distance between the electrodes is 2cm while the distance from the nebulizer to electrodes would be 6cm (See the left paragraph on left side on page 20861).
Regarding the use of sequential deposition, the article discloses that (See page 20865 last para on right hand side).
Regarding claim 27 simultaneous deposition using multi-nozzle configuration is disclosed by Essien et al at para [0078].
Regarding claim 41 two or more cartridges would be a duplication of parts.
Regarding claim 42 ink sample is connected to the cartridge, therefore inlet on the cartridge would be obvious.
Regarding claim 43 the Article determines change of properties by exposure to plasma (See page 20862 last but one para on the left side). 
It would have been obvious for one of ordinary skill in the art at the time of invention modify the ink jet printer of the Article for upgraded performance by including the features taught by Essien et al and Assad et al.

Claims 28-31 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over an Article (Plasma Jet Printing of Electronic materials on Flexible and Non-conformal Objects) by Gandhiraman et al in view of and Essien et al (US 20180015730) and further in view of Assad et al (US 20150132866) and Kanegae et al (US 20110298376).
Regarding dielectric encapsulation, Kanegae et al disclose encapsulating electrodes with dielectric (Fig 2 and 4) and state that without insulating means 43, the distance L1 between a pair of electrodes shall be 10 mm or more, and preferably 15 mm or more to avoid short circuit between a pair of electrodes. When the insulated means 43 is established, the distance L1 between a pair of electrodes may be 10 mm or less, and may be shorten up to 2 mm by using insulating means 43 of sufficient voltage endurance (para 261).
Regarding thickness, the thickness of the dielectric would be a matter of optimization to provide enough dielectric strength dependent upon voltage and electrode spacing as apparent from the teaching of Kanegae et al.
It would have been obvious for one of ordinary skill in the art at the time of invention modify the ink jet printer of the Article for upgraded performance by including the features taught by Essien et al and Assad et al.

Claims 33 are rejected under 35 U.S.C. 103 as being unpatentable over an Article (Plasma Jet Printing of Electronic materials on Flexible and Non-conformal Objects) by Gandhiraman et al in view of and Essien et al (US 20180015730) and further in view of Assad et al (US 20150132866) and Kim et al (US 20060054279).
Regarding claim 33 having an electrode inside and one outside was very common in the arts. For example, Kim et al disclose atmospheric plasma with one electrode inside (Fig 3-312).
It would have been obvious to have such an alternative arrangement in Toda et al as being simpler.

Claims 34 are rejected under 35 U.S.C. 103 as being unpatentable over an Article (Plasma Jet Printing of Electronic materials on Flexible and Non-conformal Objects) by Gandhiraman et al in view of Toda et al (US 2002/0097295).
Regarding claim 34, Toda et al disclose an apparatus for printing, a plasma module for generating a plasma discharge (Abstract and para 08), a dielectric tube (3), a first electrode having a first surface area (1), and a second electrode having a second surface area (A). In Fig 3 Toda et al disclose an electrode inside.
It would be obvious to have different electrode area to optimize the position of plasma in the plasma module.

Claims 33-34 and 36 are also rejected under 35 U.S.C. 103 as being unpatentable over an Article (Plasma Jet Printing of Electronic materials on Flexible and Non-conformal Objects) by Gandhiraman et al in view of Diamant Lazarovich et al (US 20030007910).
Regarding the limitation “wherein the first electrode and the second electrode are configured to move along the length of the dielectric tube” it appears that the movement here pertains to being adjustable along the dielectric tube. 
This would however be obvious since without such a feature optimization of plasma would be impossible.
Nevertheless, Diamant Lazarovich et al disclose ring electrodes slidably fitted on dielectric tube for a DBD apparatus (para 0050).
It would have been obvious for one of ordinary skill in the art at the time of invention to have movability for optimization of plasma in the dielectric tube. 
Regarding claim 33, Diamant Lazarovich et al disclose another embodiment where one electrode is outside (Fig 4-56) and one electrode is inside (Fig 4-58). Fig 5 discloses another similar apparatus. 
Regarding claim 34 surface area of electrodes appear to be different (Fig 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ittel et al  (US 20080153973) discloses 3D printing using plurality of Nozzles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716